                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      NO. 5:17-CR-365-FL

 UNITED STATES OF AMERICA,                      )
                                                )
           v.                                   )
                                                )                      ORDER
 MARQUES DESHAWN GRAY,                          )
                                                )
                        Defendant.              )


       This matter is before the court upon receipt of correspondence from the Federal Bureau of

Prisons (“BOP”), dated March 5, 2020, requesting the court’s position on whether defendant’s

federal custodial sentence should run concurrent or consecutive to his subsequently-imposed state

sentence. Said correspondence is attached to this order as Appendix A.

                                    COURT’S DISCUSSION

       On April 12, 2018, defendant pleaded guilty to possession of a firearm and ammunition by

a convicted felon, in violation of 18 U.S.C. § 922(g). On September 11, 2018, the court sentenced

defendant to 31 months’ imprisonment. The court’s judgment does not indicate whether the

sentence should run concurrent or consecutive to any state sentence.

       According to the instant correspondence, at the time the federal sentence was imposed,

defendant was in primary state custody awaiting pretrial proceedings on pending state charges.

After defendant’s sentencing in this court, defendant was returned to state custody and the federal

judgment was lodged as a detainer. On December 3, 2018, defendant was convicted of assault on

a female and sentenced to 150 days’ imprisonment. Materials provided to the BOP indicate that

the state court intended the state and federal sentences to run concurrently. Based on prior custody

credits, defendant’s state sentence was satisfied on December 3, 2018, and he was returned to
federal custody on January 30, 2019. Defendant has requested that his federal sentence run

concurrently to the state sentence.

       The BOP designates federal inmates’ places of imprisonment, and has used this authority

to effectively run federal and state sentences concurrently when consistent with the intent of the

federal sentencing judge. 18 U.S.C. § 3621(b); Mangum v. Hallembaek, 824 F.3d 98, 100-01

(4th Cir. 2016); see also United States v. Lynn, 912 F.3d 212, 219-23 (4th Cir. 2019) (Floyd, J.

concurring in part and dissenting in part). Where a defendant is in primary state custody at the

time the federal sentence is imposed, the BOP effectuates concurrent sentences by retroactively

designating, under § 3621(b), the state facility as the facility for service of the federal sentence.

Mangum, 824 F.3d at 101. In designating a place of imprisonment, the BOP considers, among

other factors, “any statement by the court that imposed the sentence – (A) concerning the purposes

for which the sentence to imprisonment was determined to be warranted; or (B) recommending a

type of penal or correctional facility as appropriate.” 18 U.S.C. § 3621(b)(4). The instant

correspondence thus requests the court’s position on whether it intended the federal sentence to

run concurrent to defendant’s state sentence for assault on a female.

       Upon review and full consideration of the record in this case, the court is opposed to

concurrent federal and state sentences and thus to retroactive designation of defendant’s state

facility as the place of imprisonment for his federal sentence. The court was aware of defendant’s

pending state charges at the time it imposed the federal sentence, remarking that the conduct

underlying the state charges was “unrelated” to the instant federal offense. As noted above, the

court did not run the federal sentence concurrently with any anticipated state sentence at the time

of sentencing. Furthermore, the court departed downwardly from the advisory guidelines range

when it imposed the federal sentence, and the court is opposed to further reduction of the federal

                                                 2
sentence, with the exception of standard good time or other BOP sentencing credits, in light of

defendant’s criminal history.

       Upon filing, the clerk is DIRECTED serve a copy of this order on defendant and to transmit

a copy to John O’Brien and Marcus Boudreaux at the BOP’s Designation and Sentence

Computation Center.

       SO ORDERED, this the 10th day of March, 2020.


                                            _____________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge




                                               3
APPENDIX A
                                                         U.S. Department ofJustice

                                                         Federal Bureau of Prisons

   Designation and Sentence Computation Center           U.S. Armed Forces Reserve Complex
                                                         346 Marine Forces Drive
                                                         Grand Prairie, Texas 75051

                                                         March 5, 2020




     The Honorable Louise W. Flanagan
     United States District Court Judge
       for the Eastern District of North Carolina
     United States Courthouse
   , 413=--Middle Street-.-·
     New Bern, North Carolina 28560

   RE:       GRAY, Marques Deshawn
             Register Number: 64321-056
             Case Number: 5:17-CR-365-lFL

   Dear Judge Flanagan:

            On September 11, 2018, Marques Gray was sentenced by the
      Court to a 31-month term of conf iriement for Possession of a
      Firearm and Ammunition by a Felon. Mr. Gray has requested that
      his federal sentence be served concurrently with the state term,
      which wo~ld be accomplished by the Bureau of Prisons (Bureau)
      designating the state institution for service of his federal
      sentence under 18 U.S.C. § 362l(b). Such action would thereby
      reduce.· the total amount of time spent in custody.        In Setser v.
      United States, 566 U.S. 231, 237 (2012), the United States Supreme
      Court held that the authority to order a federal sentence
_____ conc~rre!l_t with_ or__ consec~e__ ~o a_n.y_9t:fier sentence rests J'li th _____
                                                                                     ·
      the federal sentencing court. The Bureau is requesting guidance
      as to how Mr. Gray's federal sentence should run with respect to a
      sentence he has served with the State of North Carolina.

        At the time the federal sentence was imposed, Mr. Gray was
   under the primary jurisdiction of state authorities in North
   Carolina, and in federal custody pursuant to a writ of habeas
   corpus. The respective Judgment in a Criminal Case was silent
   regarding any relationship with the forthcoming action by the
   state. Following sentencing, Mr. Gray was returned to state
   authorities and the U.S. District Court Judgment was filed as a
   detainer.
               On December 3, 2018, Mr. Gray was sentenced by the State of
          North Carolina to a 150-day term of imprisonment for Assault on a
          Female, in Vance County District Court Case Number 17 CR 52850.
          The state sentence information received by the Bureau indicates
          the state advised that the sentence should run concurrently with
          the federal sentence.  On December 3, 2018, Mr. Gray's state
          obligation was satisfied based on prior custody time applied to
          the state sentence, and he was released to the federal detainer on
          January 30, 2019, to commence the service of his federal sentence
          as provided by 18 U.S.C. § 3585 (a).

                The Bureau strives to administer sentences in accordance with
           federal statutes, Bureau policy, and the intent of the sentencing
        __ court·- _should_the __Cour_t _indicate the sentence is _to run______ _
           concurrently with the state term, the Bureau will commence the
           sentence in the above judgment on a date which would result in the
           satisfaction of his federal sentence, and the release from Bureau
           custody of Mr. Gray.     Should the Court indicate the sentence is to
           run consecutively to the state term, he will continue to a current
           projected release date of June 22, 2020.

               Please advise us at your earliest convenience, as to the
          Court's position on a retroactive designation in this case.
          Should additional information be necessary, please contact
          Marcus Boudreaux, Correctional Programs Specialist, at
          972-595-3189.

                                                          Sincerely,




-----   ----------


          mgb
          cc:   Matthew Lee Fesak, AUSA
                Christopher Patrick Eiden, USPO
